Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification is unclear for reciting the limitation "cool pre-cooled particles from below 100 microKelvin (µK) and above 1 µK to below 1 µK” as recited in claims 10 and 17. However, the specification is disclosed that “cool pre-cooled particles from below 100 microKelvin (µK) to below 1 µK” in abstract, [0029]-[0031] in Pat. Num./Pub. Num: /20210383939.
Additional explanations are needed if applicant insists on including this feature in the claims 10 and 17 without the insertion of new matter.
Clarification without the introduction of new matter is required.
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 9-15 and 17-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 8-12 and 15 of prior U.S. Patent No. 11,257,605. This is a statutory double patenting rejection.
	The limitations “pre-cooling particles to below 100 microKelvin (µK) to yield cold particles” and “transporting the cold particles into a sensor cell” in claim 1 of the U.S. Patent No. 11,257,605 are respectively considered to be inherent in the “pre-cooled particles having a temperature below 100 microKelvin (µK)” and “cooling, in an optical trap of a sensor cell, pre-cooled particles” as recited in claim 1 of current Application No. 17/391,194.
The limitation “transporting the ultra-cold particles from the optical trap to the reservoir” in claim 5 of current Application No. 17/391,194 is considered to be inherent in the “maintaining the ultra-cold particles in a reservoir” as recited in claim 1 of the U.S. Patent No. 11,257,605.
The limitations “a pre-cooler for cooling atom-scale particles to below 100 microKelvin (µK) to yield cold particles” and “a transporter for transporting cold particles from the pre-cooler into the sensor cell” in claim 9 of the U.S. Patent No. 11,257,605 are respectively considered to be inherent in the “pre-cooled particles from below 100 microKelvin (µK)” and “at least one optical trap within the sensor cell to cool pre-cooled particles from below 100 microKelvin (µK)” as recited in claims 10 and 17 of current Application No. 17/391,194. Since, the pre-cooled particles are needed to transport from the pre-cooler into the sensor cell to cool the cold particles from below 100 microKelvin (µK) to below 1 µK to yield ultra-cold particles.
The limitation “the temperature of pre-cooled particles that is arranged from below 100 microKelvin (µK) and above 1 µK” in claims 10 and 17 of current Application No. 17/391,194 is considered to be inherent in the “the temperature of pre-cooled particles that is arranged from below 100 microKelvin (µK)” as recited in claim 9 of the U.S. Patent No. 11,257,605.
The limitation “a transporter for moving the ultra-cold particles from the optical trap to the reservoir” in claims 13 and 19 of current Application No. 17/391,194 is considered to be inherent in the “maintain ultra-cold particles in a reservoir” as recited in claim 9 of the U.S. Patent No. 11,257,605.
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Regan et al. (2008/0197339) and Anderson et al. (2020/0161446) disclose an optical trap sensor system for manipulating ultracold particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881